Citation Nr: 0415063	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  04-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from October 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned an initial 30 percent rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain new medical records 
referenced by the veteran on his VA 1-9 appeal form.  If 
any additional records are obtained, the RO should 
determine whether the veteran should be scheduled for 
another VA mental examination to determine the severity 
of his service-connected PTSD.

The veteran filed his original claim in September 2002.  He 
was granted service connection for his PTSD in January 2004.  
The veteran was treated privately in April 2003 and obtained 
a VA mental examination in November 2003.  Both of these 
examinations were available for consideration in this claim.  
On his VA 1-9 form, the veteran discussed treatment by a new 
psychologist, whose records were not obtained by the RO.  The 
veteran's representative asserted in a statement dated May 6, 
2004, that the veteran's claim should be remanded to obtain 
the aforementioned records.  Accordingly, the veteran's claim 
must be remanded.


Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to identify any 
recent medical treatment for his PTSD (both private and 
VA), and the RO should request copies of all records 
associated with such treatment.  In particular, the 
veteran should be asked to identify the psychologist 
whom he discussed in his March 2004 VA 1-9 form.

2.  If any additional records are obtained pursuant to 
paragraph one above, the RO should determine whether the 
veteran should be scheduled for another VA mental 
examination to determine the severity of the veteran's 
PTSD.  The claims file must be made available to the 
examiner for review in conjunction with the examination 
and the examiner must verify that he claims file has, in 
fact, been reviewed.  The rationale for all opinions 
expressed must be provided.

3.  The RO should readjudicate the veteran's claim of 
entitlement to an increased initial rating for PTSD from 
30 percent disabling.  In the event that the claim is 
not resolved to the satisfaction of the veteran, he 
should be provided a supplemental statement of the case, 
which includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  After 
the veteran has been given the applicable time to submit 
additional argument, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



